'



            Case 2:15-cr-00015-JPJ-PMS Document 1073 Filed 05/11/20 Page 1 of 2 Pageid#: 6824


                                                                                                                                                  l.'/sty,g./$--o//
                                                                                                                                                  c

                                                                                                                   'N

                                                                                                                                                            44

                                                                                                                                               LERx'
                                                                                                                                                   soFFlcEu s DlsTRlcTc6uRT
    -..
      ---       -.=..........
                            é.
                            -z--
                               .-
                                ....-.--.-.--.-
                                      . ..    ..-.---..--..--..
                                                              vc
                                                               v.-..-..
                                                                      -
                                                                      ...
                                                                        -
                                                                        .
                                                                        vg
                                                                         v-
                                                                         .y=n
                                                                           aujNt
                                                                               àE
                                                                                jo
                                                                                 px,yx.........
                   ll
                    ..
                     V.VuF
                         '-
                          x-
                           zf'
                            ' (-
                               4tJ
                                 .
                                 -,
                                  -. .
                                  w                                                                                                                     -xA.
                                                                                                                                                           y-j
                                                                                                                                                             -j-2uj-------s
                  /ëv p
                      '.-.=...
                             %
                             -
                             F)w wy T*
                                     - e                                                .                                                               at
                                                                                                                                                         yuj
                                                                                                                                                           gs .e:vp.uu                                             ,
                                                        -
                        - - -                       -           ..- .

                            --.                                           ,,
                                                                          -                                                                                                              .-
                                                                                                                                                                                          ,,,-
                                                                                                                                                                                             .                      !
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                    .
                                  X # a                                                                                                                 Bv:                      -
                                                                                                                                                                                     '
                                                                                                                                                                                            ..
                                                                                                                                                                                                 .                  ...
                                                                                                                                                                                                     - - - - - - - - .

                                                                                                                                                                 D PUTY CLE K



                                  '                                                .                                                                            f.
                                  -                                       ZV                                                               * - W X- .
                                                            '
                                                                                         - -                       -                  .- y
                                                #.---J/-zyzw pF                                                                           ' A zzw
                    w
                                                V                                       UW                                                              *
                                                                                                                                          '

                 *- s             ZJ                    - - -     X-SU U               z-
                                                                                         0.>
                                                                                           -. .-= '                     -        .-           -   . ,                -
                                                                                                                                                                         -
                                                                                                                                                                             w- .                            -
                      t a us                                                   -
                                                                                          + zw- c-  4.
                                                                                                 . . -




                                      a
                                                        ?          z.          -       W -0 7 -      t.
                                                                                                                                                            D
                  z.
                   ncs,hs
                       .                        .                       . .              -                        s .
                                                                                                                                      x   z.e.lx<v.x .
                            SVG                                                        ' v y                                                          ag.U. .                .




                 #w.z/..N         .                     J..'vzo,w                                         -                 .-
                                                                                                                                 T
                                                                                                                                 ,,/0 Vo.oz .

       '          &?z .#,>r 4,w ,                                                                '            t .' y    -        - -
                                                                                                                                                                                          ..
                                                                                                                                                                                           '
                  *               -                             4%             zr                                                .        >             ..Ugd
                                                                                         zw p 3Jl
                                                                                                 -

                                                                                                                                              >>&w
                                7+ zv*                                    -
                                                                                         '

                                  > ar /e                                      -             -            V,
                                                                                                           -V-e X '
                                  .   .   . -               .                                             .   -   VYW.W.W-W W
                                                                                        y                           .J '    '
'



    Case 2:15-cr-00015-JPJ-PMS Document 1073 Filed 05/11/20 Page 2 of 2 Pageid#: 6825




                        t.
                                       ,   & .u,
                                               -Z',
                    #                         a
                               #




                                              14 r-6 t'1 z,
                                                  .
                                                      - . -   zv.
                                                              . r      y
                                                I?,       ###
                                                        )=;/
                                                           .-A.--4+
                                                                  --J-
                                                                     J:- - .- . .-.
